OEN/fr414 YI
                                                                                          03/11/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: AF 06-0238


                                       AF 06-0238



IN THE MA 11 ER OF THE JUDICIAL FILED
                                                                    ORDER
NOMINATION COMMISSION
                               MAR i U 2020
                                       •• •-      ?•en wood
                                               rir,
                                                ir/renie COUrt
                                               • N..,•-•,ntana


      The term of Karl Englund, one ofthe appointees ofthe Montana Supreme Court to
the Judicial Nomination Commission, has expired. The Court thanks Mr. Englund for his
dedicated service to the Commission, to this Court, and to the people of Montana. Mr.
Englund has expressed his willingness to be reappointed to the Commission.
      IT IS ORDERED that Karl Englund is hereby reappointed to the Judicial
Nomination Commission for a four-year term expiring on December 31,2023.
      The Clerk is directed to mail a certified copy of this Order to the Secretary of State
ofthe State of Montana.
      The Clerk is further directed to provide copies of this Order to Karl Englund, to
the Governor of the State of Montana, to members of the Judicial Nomination
Commission, to the Office ofthe Court Administrator, and to the State Bar of Montana.
      DATED this 1L3      day of March, 2020.



                                                                 Chief Justice
          (co.
    Justices




2